Citation Nr: 1626458	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-27 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD) and emphysema.
 
5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for fatigue, to include chronic fatigue syndrome, and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a gastrointestinal disorder, claimed as diarrhea and irritable bowel syndrome, and, if so, whether service connection is warranted.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hair loss, and, if so, whether service connection is warranted.

8.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder, and, if so, whether service connection is warranted.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for muscle deterioration, and, if so, whether service connection is warranted.

10.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for weight loss, and, if so, whether service connection is warranted.

11.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for joint pain, and, if so, whether service connection is warranted.

12.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for delayed wound healing, and, if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to July 1991, including a period of service in Southwest Asia during the Persian Gulf War.  He also had service with the Army National Guard both prior and subsequent to his period of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

Although the issue of entitlement to service connection for a psychiatric disorder, to specifically include PTSD, was initially discussed as on appeal during the August 2015 Board hearing, the record shows that the RO granted service connection for PTSD in a June 2014 rating decision and such was discussed during the hearing.  Thus, that issue has been granted in full and is no longer on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

The Board notes that, regardless of the determinations reached by the RO in the September 2009 rating decision and June 2010 statement of the case with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board observes that the Veteran was previously represented by an attorney and more recently, in February 2016, appointed the Georgia Department of Veteran Services as his representative.  However, in a subsequent March 2016 statement, the Veteran expressed his desire to continue pro se. 

As a final introductory matter, the Board notes that following issuance of the most recent supplemental statement of the case in January 2015, the Veteran submitted additional evidence in support of his appeal, including a February 2016 Skin Diseases Disability Benefits Questionnaire, unaccompanied by a waiver of RO consideration.  As the Veteran's substantive appeal in this case was received prior to February 2013, VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has reviewed the February 2016 report, it has done so solely for the purpose of reopening and remanding the hair loss claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c). 

The issues of service connection for hearing loss, tinnitus, heart and respiratory disabilities, fatigue, joint pain, muscle deterioration; new and material evidence for service connection for a skin disorder, weight loss, and delayed wound healing; and entitlement an increased initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 2004 Board decision that denied service connection for fatigue, diarrhea, hair loss, joint pain, and muscle deterioration was not appealed, nor was reconsideration requested; that decision is final. 
   
2.  Some of the evidence received since the August 2004 Board decision is new and relates to unestablished facts necessary to substantiate the claims for service connection for fatigue, diarrhea, hair loss, joint pain, and muscle deterioration.

3.  The evidence reasonably shows that the Veteran's irritable bowel syndrome is related to service, to include service in Southwest Asia.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims for service connection for fatigue, diarrhea, hair loss, joint pain, and muscle deterioration.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Service connection for irritable bowel syndrome is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening and remanding the claims for service connection for fatigue, hair loss, joint pain, and muscle deterioration, and reopening and granting the claim for service connection for a gastrointestinal disability, no discussion of VCAA compliance is necessary as to those issues.

I. New and Material Evidence

The Veteran's claims seeking entitlement to service connection for fatigue, diarrhea, hair loss, joint pain, and muscle deterioration, to include as due to an undiagnosed illness, were previously denied in an August 2004 Board decision.  Because the Veteran did not appeal the decision to the U.S. Court of Appeals for Veterans Claims (Court) or request reconsideration, the decision is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.
New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the August 2004 rating decision included the Veteran's STRs, post-service treatment records, hearing testimony, and VA general medical examinations.  The claims for service connection for joint pain, muscle deterioration, and diarrhea were denied because there were no objectively observable or verifiable residuals or pathology, and service connection for fatigue and hair loss were denied because they was attributable to known diagnoses of adjustment disorder and alopecia, respectively, that were not caused by service.  

Evidence added to the record since the August 2004 Board decision consists of additional post-service treatment records, VA examination reports and Disability Benefits Questionnaires, and the Veteran's additional hearing testimony.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it relates to unestablished facts necessary to substantiate the claims; namely, the presence of a current diagnosis of irritable bowel syndrome; current diagnoses of chronic fatigue syndrome and fibromyalgia as competently reported by the Veteran's in May 2009 and presumed credible; and a February 2016 nexus between current hair loss and service.  Accordingly, the claims for service connection for fatigue, hair loss, joint pain, muscle deterioration, and a gastrointestinal disability (claimed as diarrhea) are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).



II. Service Connection

With respect to the gastrointestinal disability, the Board finds that adjudication on the merits is proper at this time.  The Veteran contends that he has a gastrointestinal disability that is related to his military service.

Initially, the Board notes that service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Compensation availability has been expanded to include "medically unexplained chronic multi-symptom illness," such as functional gastrointestinal disorders.  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  38 C.F.R. § 3.317.

The Veteran's service personnel records confirm that he served in the Southwest Asia theater of operations from December 1990 to June 1991 (during the Persian Gulf period of war).  STRs show that the Veteran received treatment in June 1991 for stomach complaints, including a five day history of diarrhea and nausea.  The Veteran reported that he has diarrhea within two hours of eating.  Gastritis was diagnosed.  

A post-service examination report from September 1995 includes complaints of intermittent loose stools.  Private treatment records from dating from September 2010 to January 2011 document symptoms and biopsy findings compatible with irritable bowel syndrome, and an assessment of probable irritable bowel syndrome.  In September 2012, various family members submitted competent lay statements attesting to their personal knowledge of the Veteran's gastrointestinal problems since his return from service.  The Veteran was afforded a VA examination in January 2015 pursuant to which irritable bowel syndrome was diagnosed based on examination of the Veteran and a review of the record.   The examiner opined, however, that such disability was not related to his military service because there was no evidence of a chronic gastrointestinal condition in the service records, because of a lack of post-service findings or reports of gastrointestinal symptoms, and because a diagnosis was not rendered until 2010, 19 years post service.  

Nevertheless, based on a review of the evidence, the Board finds that the evidence reasonably supports that service connection for the Veteran's irritable bowel syndrome is warranted.  At the outset, the Board notes that irritable bowel syndrome is a functional gastrointestinal disorder which may be service-connected on a presumptive basis under 38 C.F.R. § 3.317 if manifested either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  Here, the evidence shows that the Veteran was diagnosed with irritable bowel syndrome by a VA examiner in January 2015.  Given that he has been diagnosed with a irritable bowel syndrome during the presumptive period under 38 U.S.C.A. § 1117, the Board finds that the appeal must be granted.


ORDER

New and material evidence having been received, the claim for service connection for fatigue is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for hair loss is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for joint pain is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for muscle deterioration is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a gastrointestinal disability is reopened.

Service connection for a gastrointestinal disability diagnosed as irritable bowel syndrome is granted.


REMAND

The Board finds that additional development is necessary prior to appellate review of the reopened issues of entitlement to service connection for chronic fatigue, hair loss, joint pain, and muscle deterioration, as well as the service connection claims for hearing loss, tinnitus, heart and respiratory disabilities, and the new and material evidence claims pertaining to a skin disorder, weight loss, and delayed wound healing.

The Board finds that new examinations with respect to the claims for fatigue, hair loss, joint pain, and muscle deterioration would assist in adjudication of those appeals, and therefore examiinations should be conducted on remand to address whether any of the foregoing symptoms are related to service or otherwise associated with an undiagnosed illness or chronic multi-symptom illness related to his service in Southwest Asia.

With respect to hair loss, the Board acknowledges that a February 2016 opinion submitted by the Veteran provides a positive nexus between alopecia/hair loss and service.  However, it appears to be based upon an inaccurate factual predicate and is unsupported by rationale and thus is not sufficient to warrant a grant of service connection at this time.  In this regard, while the Veteran reported to the examiner an onset of hair loss during his deployment, that statement is contradicted by his earlier and more probative statements regarding the onset of the condition.  In particular, highly probative is the Veteran's initial report of record made in furtherance of treatment in January 1993, placing an onset of hair loss sometime around the end of May 1992, post service.  Similarly, in his initial December 1992 claim for VA benefits, the Veteran reported the onset of his hair loss as July 1, 1992.  Thus, the more probative evidence places an onset of hair loss post service.  Nevertheless, given the positive opinion, the Board finds that the duty to provide a new examination is triggered, and an examination should be conducted on remand.

Next, regarding the claims for hearing loss and tinnitus, the Veteran was afforded a VA examination in January 2015.  The examiner opined that the Veteran's current hearing loss disability is not related to service and, in doing so, appears to have erroneously considered audiometric findings from March 1988 as having occurred on December 23, 1992.  Indeed, the audiometric findings listed by the examiner as occurring in December 1992 are identical to those found in March 1988.  Further, many of the service records are date-stamped December 23, 1992, as that is the date the Veteran submitted his initial application for VA benefits, and those records were likely received with the Veteran's claim.  However, it does not appear that actual audiometric testing was performed on that date.  Instead, it appears that the only early audiometric findings of record are from March 1988, when the Veteran entered the Reserves, and May 1991 during the Veteran's deployment.  Given the foregoing, an addendum opinion should be obtained that considers an accurate record.  The examiner on remand should also address evidence of a decline in overall hearing acuity in service.

Next, while the January 2015 examiner offered an opinion that the Veteran's tinnitus is less likely as not caused by or related to service, the rationale provided relates to aggravation of hearing loss in service with no mention of tinnitus.  Therefore, an addendum opinion, supported by rationale, should be obtained.  

To the extent that the Veteran has provided competent lay evidence that he has experienced hearing loss and tinnitus since service, the Board finds that a grant on that basis is not warranted for either disability, as those statements are contradicted by affirmative post-service denials of tinnitus and hearing loss in February 1995, and a denial of problems hearing in February 1999.  However, as those disabilities may still be directly related to service, further remand is necessary for the addendum opinions discussed.

Next, the Board finds that new examinations are necessary regarding the issues of service connection for heart and respiratory disabilities.  While examinations were provided in August 2009, the examiner offered no etiological opinions, nor did the examiner address the significance earlier EKG findings, including a borderline abnormal EKG dated in June 1999.  Additionally, the Veteran underwent subsequent EKG and pulmonary function testing in conjunction with the August 2009 examinations, but it does not appear that any further opinion was provided.  Thus, new examinations and opinions are necessary.  

Regarding the issues of whether new and material evidence has been submitted to reopen claims of service connection for a skin disorder, delayed wound healing, and weight loss, the Board finds it would be premature to adjudicate those claims at this time in light of apparent outstanding treatment records.  In this regard, the Veteran has reported post-service private treatment for disabilities on appeal, and it is unclear whether all relevant ongoing VA treatment records have been requested from all VA facilities since service.  Further, no VA treatment records dating since June 2012 have been associated with the claims file.  Thus, remand is necessary to obtain all relevant outstanding treatment records.

Finally, since the claim is being remanded for the reasons noted above, the RO should ensure that complete service treatment records and service personnel records have been obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Complete copies of the Veteran's service records, to include any clinical records, and service personnel records, should be obtained for the Veteran's active duty service as well as any National Guard service.  If no additional records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for chronic fatigue, hair loss, joint pain, muscle deterioration, hearing loss, tinnitus, a heart disability, a respiratory disability (to include emphysema and COPD), a skin disorder, weight loss, and delayed wound healing since service, to specifically include any provider who has diagnosed chronic fatigue syndrome or fibromyalgia.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran and his representative, if any, should be notified of such.

3.  Obtain updated VA treatment records as well as any outstanding treatment records dating since service from VA Medical Centers in Columbus, Ohio; Cleveland, Ohio; Columbia, South Carolina; and Lebanon, Pennsylvania.  

4.  Return the claims file to the audiologist who performed the January 2015 VA audiology examination, if available. If that audiologist is not available, an opinion should be sought from another audiologist.  If the audiologist determines a new examination is needed to respond to the question posed, one should be scheduled. 

Following review of the claims file, including the January 2015 examination report, the audiologist should provide the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss is the result of, or was aggravated (permanently worsened beyond its natural progression) by, conceded in-service acoustic trauma.

(b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current tinnitus is related to conceded noise exposure in service.

The audiologist should explain the medical basis for any conclusion reached.  The audiologist should note that the current service audiograms include the March 1988 audiogram and the May 1991 audiogram.  

5.  Schedule the Veteran for an appropriate VA examination in conjunction with his claim for chronic fatigue syndrome.  The virtual claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted. 

Following examination of the Veteran and review of the record, the examiner should express an opinion as to the following:

(a)  Whether the Veteran has chronic fatigue syndrome.  If the Veteran does not have chronic fatigue syndrome, the examiner must address whether the Veteran's reported fatigue is a symptom of any diagnosed disorder, to include the Veteran's service-connected psychiatric disability.  

(b)  Whether the Veteran has any other diagnosis of a condition manifested by fatigue.  
(c)  If the Veteran's fatigue is not a symptom of a diagnosed disorder, state whether it is at least as likely as not (50 percent probability or more) that the fatigue constitutes an undiagnosed illness or a chronic disability caused by a medically unexplained illness.

(d)  Whether it is at least as likely as not (50 percent probability or more) that the fatigue the Veteran experiences constitutes a functional diagnosable disorder or disorders.

(e)  As to any demonstrated diagnosable disability, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any demonstrated disability is etiologically related to or caused by active service or whether such disability was at least as likely as not caused by or aggravated by any of the Veteran's service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  

6.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and etiology of any hair loss disability, to include alopecia. The complete record must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.
Following examination of the Veteran and review of the record, the examiner should express an opinion as to the following:

(a)  Whether the Veteran has alopecia or any other diagnosable disability manifested by hair loss.  

(b)  If the Veteran does not have alopecia or another diagnosable disability, whether it is at least as likely as not (50 percent probability or more) that the hair loss the Veteran experiences constitutes an undiagnosed illness or a chronic disability caused by a medically unexplained illness.

(c)  Whether it is at least as likely as not (50 percent probability or more) that the hair loss the Veteran experiences constitutes a functional diagnosable disorder or disorders.

(d)  As to any demonstrated diagnosable disability, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any demonstrated disability is etiologically related to or caused by active service or whether such disability was at least as likely as not caused by or aggravated by any of the Veteran's service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  

7.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and etiology of any chronic disability, to include arthritis, or undiagnosed illness manifested by joint pain, muscle deterioration.  The complete record must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

Following examination of the Veteran and review of the record, the examiner should express an opinion as to the following:

(a)  Whether the Veteran has arthritis or any other diagnosable disability in his joints or muscles, to include deterioration of the muscles.

(b)  If the Veteran does not have arthritis or another diagnosable disability, whether it is at least as likely as not (50 percent probability or more) that the pain the Veteran experiences in his joints and/or the claimed deterioration in his muscles constitutes an undiagnosed illness or a chronic disability caused by a medically unexplained illness.

(c)  Whether it is at least as likely as not (50 percent probability or more) that the pain the Veteran experiences in his joints or any deterioration in his muscles constitutes a functional diagnosable disorder or disorders.

(d)  As to any demonstrated diagnosable disability, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any demonstrated disability is etiologically related to or caused by active service or whether such disability was at least as likely as not caused by or aggravated by any of the Veteran's service-connected disabilities.

If there is evidence of arthritis found, the presence of arthritis should be confirmed with the use of x-rays.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  

8.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and etiology of any heart disability, to include tachycardia. The complete record must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

Following examination of the Veteran and review of the record, the examiner should express an opinion as to the following:

(a)  Whether the Veteran has any diagnosable heart disability.  

(b)  If the Veteran does not have a diagnosable heart disability, whether it is at least as likely as not (50 percent probability or more) that the claimed tachycardia the Veteran experiences constitutes an undiagnosed illness or a chronic disability caused by a medically unexplained illness.

(c)  Whether it is at least as likely as not (50 percent probability or more) that the tachycardia the Veteran experiences constitutes a functional diagnosable disorder or disorders.

(d)  As to any demonstrated diagnosable disability, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any demonstrated disability is etiologically related to or caused by active service or whether such disability was at least as likely as not caused by or aggravated by any of the Veteran's service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  In providing the foregoing opinion, the examiner should comment on the significance, if any, of the borderline abnormal EKG in 1999.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  

9.  Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and etiology of any respiratory disability, to include emphysema or COPD.  The complete record must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

Following examination of the Veteran and review of the record, the examiner should express an opinion as to the following:

(a)  Whether the Veteran has emphysema, COPD, or any other diagnosable respiratory disability.  

(b)  If the Veteran does not have a diagnosable respiratory disability, whether it is at least as likely as not (50 percent probability or more) that the claimed respiratory symptoms the Veteran experiences constitute an undiagnosed illness or a chronic disability caused by a medically unexplained illness.

(c)  Whether it is at least as likely as not (50 percent probability or more) that the respiratory symptoms the Veteran experiences constitute a functional diagnosable disorder or disorders.

(d)  As to any demonstrated diagnosable disability, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any demonstrated disability is etiologically related to or caused by active service or whether such disability was at least as likely as not caused by or aggravated by any of the Veteran's service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  

10.  Finally, review the expanded record and readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


